DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Afzal (US 2017/0258606 A1) in view of Forterre et al. (US 2014/0228960 A1).
Claim 1. Afzal discloses an intervertebral implant comprising: 
a body (scaffold 10 with bone graft material – see para. 0031) formed as an open lattice structure (cage 12 is an open lattice structure), the body including a central core (bone graft material – see para. 0031) and an outer portion (cage 12); 
the body including a contact surface (superior support surface 14 or inferior support surface 16) and a perimeter surface (surface with peripheral axial struts 28); 
the contact surface configured to confront a bone plate (see paras. 0022-0023), the contact surface being spaced from the central core of the body; 
the contact surface including a node (see Fig. 1 inset; note that the node is at the intersection of the first strut, the second strut, and surface strut 24), the node being an intersection of a first strut (see Fig. 1 inset) and a second strut (see Fig. 1 inset); 
the first strut having a first longitudinal length (measurement extending from the node arcing downward) and a first lateral width (measurement extending substantially parallel to the length of surface strut 24, wherein the length of surface strut 24 extends from centerpoint 26 to frame 30), the first longitudinal length being longer than the first lateral width; 
the second strut having a second longitudinal length (measurement extending from the node arcing downward) and a second lateral width (measurement extending substantially parallel to the length of surface strut 24, wherein the length of surface strut 24 extends from centerpoint 26 to frame 30), the second longitudinal length being longer than the second lateral width; and 
[AltContent: textbox (Node)][AltContent: textbox (First Strut)][AltContent: textbox (Second Strut)]wherein at least a portion of the first strut and at least a portion of the second strut extend inward from the node toward the central core of the body (note that the first and second struts arc away from surface strut 24) (Figs. 1-5).














Claim 2. Afzal discloses wherein the contact surface is a superior surface (superior support surface 14) configured to confront an upper bone plate (Figs. 1-5).  
Claim 3. Afzal discloses wherein the contact surface is an inferior surface (inferior support surface 16) configured to confront a lower bone plate (Figs. 1-5).  
Claim 5. Afzal discloses wherein at least one of the first strut and the second strut includes a curved arch portion (note that the first and second struts arc away from surface strut 24) (Figs. 1-5).  
Afzal fails to disclose wherein the node includes an enlarged contact member disposed at the intersection of the first strut and the second strut (claim 1), wherein the enlarged contact member has an outer-facing surface forming part of the outer portion of the body (claim 1), wherein the enlarged contact member is asymmetrically disposed with respect to the intersection of the first strut and the second strut (claim 4), and wherein at least one of the first strut and the second strut has a flattened cross-sectional shape (claim 6).
Forterre et al. teach an intervertebral implant comprising: a body (intervertebral section 20) including a contact surface (surface contacting vertebral body 10); the contact surface including a node (enlarged portion at central axis 52 upon which spike 62 is located), the node being at an intersection of a first strut (see Fig. 3 inset) and a second strut (see Fig. 3 inset); wherein the node includes an enlarged contact member (note that the identified node – see above – is enlarged relative to the width of webs 54) disposed at the intersection of the first strut and the second strut; wherein the enlarged contact member has an outer-facing surface (surface upon which spike 62 is located) forming part of an outer portion of the body; wherein the enlarged contact member is asymmetrically disposed with respect to the intersection of the first strut and the second strut; wherein at least one of the first strut and the second strut has a flattened cross-sectional shape (note that the surface that would contact vertebral body 10 is flattened such that it is complementary to the bone plate); and wherein the enlarged contact member includes an anchoring element (spike 62) to penetrate into the bone plate to prevent sliding of the intervertebral implant (see para. 0024) (Figs. 1-3).

    PNG
    media_image3.png
    405
    348
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: textbox (First Strut)][AltContent: connector][AltContent: textbox (Second Strut)]











It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Afzal such that the node includes an enlarged contact member disposed at the intersection of the first strut and the second strut (claim 1), the enlarged contact member has an outer-facing surface forming part of the outer portion of the body (claim 1), the enlarged contact member is asymmetrically disposed with respect to the intersection of the first strut and the second strut (claim 4), at least one of the first strut and the second strut has a flattened cross-sectional shape (claim 6), and the enlarged contact member includes an anchoring element, as suggested by Forterre et al., as such an enlarged contact member provides a location for an anchoring element, which can penetrate into the bone plate to prevent sliding of the intervertebral implant, and the flattened cross-sectional shape complements the shape of the bone plate it contacts.
Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Afzal (US 2017/0258606 A1) in view of Forterre et al. (US 2014/0228960 A1).
Claim 7. Afzal discloses an intervertebral implant comprising: 
a body (scaffold 10 with bone graft material – see para. 0031) formed as a lattice structure (cage 12 is an open lattice structure), the body including a central core (bone graft material – see para. 0031) and an outer portion (cage 12); 
the body including a superior surface (superior support surface 14), an inferior surface (inferior support surface 16) and a perimeter surface (surface with peripheral axial struts 28); 
the superior surface configured to confront an upper bone plate (see paras. 0022-0023), the superior surface being spaced from the central core of the body; 
the inferior surface configured to confront a lower bone plate (see paras. 0022-0023), the inferior surface being spaced from the central core of the body; 
the superior surface including a node (see Fig. 1 inset; note that the node is at the intersection of the first strut, the second strut, and surface strut 24), the node being an intersection of a first strut (see Fig. 1 inset) and a second strut (see Fig. 1 inset); 
the first strut having a first longitudinal length (measurement extending from the node arcing downward) and a first lateral width (measurement extending substantially parallel to the length of surface strut 24, wherein the length of surface strut 24 extends from centerpoint 26 to frame 30), the first longitudinal length being longer than the first lateral width; 
the second strut having a second longitudinal length (measurement extending from the node arcing downward) and a second lateral width (measurement extending substantially parallel to the length of surface strut 24, wherein the length of surface strut 24 extends from centerpoint 26 to frame 30), the second longitudinal length being longer than the second lateral width; and 
wherein at least a portion of the first strut and at least a portion of the second strut extend inward from the node toward the central core of the body (note that the first and second struts arc away from surface strut 24) (Figs. 1-5).
[AltContent: textbox (Node)][AltContent: textbox (First Strut)][AltContent: textbox (Second Strut)][AltContent: textbox (Node)][AltContent: textbox (Node)][AltContent: textbox (Node)][AltContent: textbox (Node)][AltContent: textbox (Node)]












Claim 8. Afzal discloses wherein at least one of the first strut and the second strut includes a curved arch portion (note that the first and second struts arc away from surface strut 24) (Figs. 1-5).
Claim 11. Afzal discloses a plurality of nodes (see Fig. 1 inset above; note that each node is at the intersection of a first strut, a second strut, and a surface strut 24) on at least one of the superior surface and the inferior surface of the intervertebral implant (Figs. 1-5).  
  Afzal fails to disclose wherein the node includes an enlarged contact member (claim 7), wherein the enlarged contact member has an outer-facing surface forming part of the outer portion of the body (claim 7), wherein the enlarged contact member is asymmetrically disposed with respect to the intersection of the first strut and the second strut (claim 7), wherein the enlarged contact member includes a substantially flattened surface that is oriented along one of the superior surface and the inferior surface of the intervertebral implant (claim 9), wherein the substantially flattened surface is textured (claim 10), wherein the plurality of nodes includes a plurality of enlarged contact members (claim 11), wherein at least one of the first strut and the second strut has a flattened cross-sectional shape (claim 12), and wherein the flattened cross-sectional shape of the at least one of the first strut and the second strut is oriented along one of the superior surface and the inferior surface of the intervertebral implant (claim 13).
Forterre et al. teach an intervertebral implant comprising: a body (intervertebral section 20) including a superior surface (surface contacting vertebral body 10) and an inferior surface (surface contacting vertebral body 12); the superior surface including a node (enlarged portion at central axis 52 upon which spike 62 is located), the node being at an intersection of a first strut (see Fig. 3 inset) and a second strut (see Fig. 3 inset); wherein the node includes an enlarged contact member (note that the identified node – see above – is enlarged relative to the width of webs 54); wherein the enlarged contact member has an outer-facing surface (surface upon which spike 62 is located) forming part of an outer portion of the body; wherein the enlarged contact member is asymmetrically disposed with respect to the intersection of the first strut and the second strut; wherein the enlarged contact member includes a substantially flattened surface (surface upon which spike 62 is located) that is oriented along the superior surface of the intervertebral implant, wherein the substantially flattened surface is textured via an anchoring element (spike 62) to penetrate into the bone plate to prevent sliding of the intervertebral implant 
    PNG
    media_image3.png
    405
    348
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: textbox (First Strut)][AltContent: connector][AltContent: textbox (Second Strut)](see para. 0024); wherein at least one of the first strut and the second strut has a flattened cross-sectional shape (note that the surface that would contact vertebral body 10 is flattened such that it is complementary to the bone plate); and wherein the flattened cross-sectional shape of the at least one of the first strut and the second strut is oriented along one of the superior surface and the inferior surface of the intervertebral implant (Figs. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Afzal such that the node includes an enlarged contact member (claim 7), wherein the enlarged contact member has an outer-facing surface forming part of the outer portion of the body (claim 7), wherein the enlarged contact member is asymmetrically disposed with respect to the intersection of the first strut and the second strut (claim 7), wherein the enlarged contact member includes a substantially flattened surface that is oriented along one of the superior surface and the inferior surface of the intervertebral implant (claim 9), wherein the substantially flattened surface is textured (claim 10) via an anchoring element, wherein the plurality of nodes includes a plurality of enlarged contact members (claim 11), wherein at least one of the first strut and the second strut has a flattened cross-sectional shape (claim 12), and wherein the flattened cross-sectional shape of the at least one of the first strut and the second strut is oriented along one of the superior surface and the inferior surface of the intervertebral implant (claim 13), as suggested by Forterre et al., as such an enlarged contact member provides a location for an anchoring element, which can penetrate into the bone plate to prevent sliding of the intervertebral implant, and the flattened cross-sectional shape complements the shape of the bone plate it contacts.
Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Afzal (US 2017/0258606 A1) in view of Forterre et al. (US 2014/0228960 A1).
Claim 21. Afzal discloses an intervertebral implant comprising: 
a body (scaffold 10 with bone graft material – see para. 0031) formed as an open lattice structure (cage 12 is an open lattice structure), the body including a central core (bone graft material – see para. 0031) and an outer portion (cage 12); 
the body including a contact surface (superior support surface 14 or inferior support surface 16) and a perimeter surface (surface with peripheral axial struts 28); 
the contact surface configured to confront a bone plate (see paras. 0022-0023), the contact surface being spaced from the central core of the body; 
the contact surface including a node (see Fig. 1 inset; note that the node is at the intersection of the first strut, the second strut, and surface strut 24), the node being an intersection of a first strut (see Fig. 1 inset) and a second strut (see Fig. 1 inset); 
the first strut having a first longitudinal length (measurement extending from the node arcing downward) and a first lateral width (measurement extending substantially parallel to the length of surface strut 24, wherein the length of surface strut 24 extends from centerpoint 26 to frame 30), the first longitudinal length being longer than the first lateral width; 
the second strut having a second longitudinal length (measurement extending from the node arcing downward) and a second lateral width (measurement extending substantially parallel to the length of surface strut 24, wherein the length of surface strut 24 extends from centerpoint 26 to frame 30), the second longitudinal length being longer than the second lateral width; and 
wherein at least one of the first strut and the second strut includes a curved arch portion (note that the first and second struts arc away from surface strut 24) (Figs. 1-5).  
[AltContent: textbox (Node)][AltContent: textbox (First Strut)][AltContent: textbox (Second Strut)]














Claim 22. Afzal discloses wherein the contact surface is a superior surface (superior support surface 14) configured to confront an upper bone plate (Figs. 1-5).  
Claim 23. Afzal discloses wherein the contact surface is an inferior surface (inferior support surface 16) configured to confront a lower bone plate (Figs. 1-5).  
Claim 26. Afzal discloses wherein at least a portion of the first strut and at least a portion of the second strut extend inward from the node toward the central core of the body (note that the first and second struts arc away from surface strut 24) (Figs. 1-5).  
Afzal fails to disclose wherein the node includes an enlarged contact member disposed at the intersection of the first strut and the second strut (claim 21), wherein the enlarged contact member has an outer-facing surface forming part of the outer portion of the body (claim 21), wherein the enlarged contact member is asymmetrically disposed with respect to the intersection of the first strut and the second strut (claim 24), wherein at least one of the first strut and the second strut has a flattened cross-sectional shape (claim 25), and wherein the outer-facing surface of the enlarged contact member is a substantially flattened surface (claim 27).
Forterre et al. teach an intervertebral implant comprising: a body (intervertebral section 20) including a contact surface (surface contacting vertebral body 10); the contact surface including a node (enlarged portion at central axis 52 upon which spike 62 is located), the node being at an intersection of a first strut (see Fig. 3 inset) and a second strut (see Fig. 3 inset); wherein the node includes an enlarged contact member (note that the identified node – see above – is enlarged relative to the width of webs 54) disposed at the intersection of the first strut and the second strut; wherein the enlarged contact member has an outer-facing surface (surface upon which spike 62 is located) forming part of an outer portion of the body; wherein the enlarged contact member is asymmetrically disposed with respect to the intersection of the first strut and the second strut; wherein at least one of the first strut and the second strut has a flattened cross-sectional shape (note that the surface that would contact vertebral body 10 is flattened such that it is complementary to the bone plate); wherein the outer-facing surface of the enlarged contact member is a substantially flattened surface (surface upon which spike 62 is located); and wherein the enlarged contact member includes an anchoring element (spike 62) to penetrate into the bone plate to prevent sliding of the intervertebral implant (see para. 0024) (Figs. 1-3).

    PNG
    media_image3.png
    405
    348
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: textbox (First Strut)][AltContent: connector][AltContent: textbox (Second Strut)]











It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Afzal such that the node includes an enlarged contact member disposed at the intersection of the first strut and the second strut (claim 21), wherein the enlarged contact member has an outer-facing surface forming part of the outer portion of the body (claim 21), wherein the enlarged contact member is asymmetrically disposed with respect to the intersection of the first strut and the second strut (claim 24), wherein at least one of the first strut and the second strut has a flattened cross-sectional shape (claim 25), and wherein the outer-facing surface of the enlarged contact member is a substantially flattened surface (claim 27), and the enlarged contact member includes an anchoring element, as suggested by Forterre et al., as such an enlarged contact member provides a location for an anchoring element, which can penetrate into the bone plate to prevent sliding of the intervertebral implant, and the flattened cross-sectional shape complements the shape of the bone plate it contacts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773